Citation Nr: 1759867	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for a left ankle condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Daniel Shawl, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The issues of entitlement to service connection for left and right ankle conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is at least as likely as not etiologically related to the Veteran's active duty service.

2. The Veteran's tinnitus is at least as likely as not etiologically related to the Veteran's bilateral hearing loss.

3. The Veteran's hypertension is at least as likely as not etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1101, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1101, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 1101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran has submitted evidence of a diagnosis of bilateral hearing loss. See December 2012 VA Examination, p. 52.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Board finds that the evidence also supports a finding of an in-service injury.  At the May 2017 videoconference hearing, the Veteran reported working as an air traffic controller where he was approximately 300 feet from the runway where the jets took off. See May 2017 Hearing Transcript, p. 7.  The Veteran stated that he was not provided hearing protection and that he also was exposed to constant static in the headphones he was required to wear. Id. at p. 12.  He further noted that he first noticed his hearing loss while in service. Id.  The Board finds the Veteran's statements to be both competent and credible, and evidence demonstrates that the Veteran experienced exposure to noise while in service.  The second element of service connection is established. See Holton, 557 F.3d at 1366.

With regard to nexus, the evidence is conflicting.  The December 2012 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the Veteran's in-service noise exposure.  The examiner noted that there were no complaints of hearing loss or ear trouble in the Veteran's service medical records or at separation.  The examiner further offered that any hearing loss experienced while on active duty was only temporary in nature.  However, the examiner failed to address the Veteran's complaints of hearing loss during and after service.  In contrast, the Veteran's private physician opined that the Veteran's hearing loss is more likely than not related to his active duty service. See June 2017 Private Treatment Records, p. 4.  In support of his opinion, the physician points to the Veteran's seven years as an air traffic controller where he was in close proximity to planes on the runway, and the constant static that came through his headphones.  Finally, the Veteran has provided competent and credible lay testimony that his hearing loss began in service and has continued, and worsened, since service. See May 2017 Hearing Transcript, p. 14.

The Board finds that the evidence with regard to nexus is at least in equipoise.  When the evidence for and against a claim is in relative equipoise, the Board has an obligation to resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. §5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366.  Thus, service connection for a bilateral hearing loss is warranted. 

Tinnitus

During the December 2012 VA Examination, the examiner noted the Veteran's reported constant buzzing in both ears. See December 2012 VA Examination, p. 56.  A current disability has been sufficiently demonstrated as tinnitus is a disability capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board finds that the first element of secondary service connection is established. See Wallin, 11 Vet. App. at 512.

As noted above, the Veteran's hearing loss has been found by the Board to be service-connected; thus, the second element of secondary service connection is established. See Wallin, 11 Vet. App. at 512.

With regard to nexus, the evidence supports a finding of nexus between the Veteran's tinnitus and his hearing loss.  The December 2012 VA examiner opined that the Veteran's tinnitus is at least as likely as not associated with his hearing loss. December 2012 VA Examination, p. 63.  The examiner noted that hearing loss is the most common cause of tinnitus. Id. at p. 60.  Moreover, the Veteran has provided competent and credible lay testimony that he first noticed the buzzing in his ears around the same time he noticed his hearing loss, and that it has continued since service. See May 2017 Hearing Transcript, p. 13.  Accordingly, the Board finds that the third element of secondary service connection is established. See Wallin, 11 Vet. App. at 512.  Thus, service connection for tinnitus is warranted. 

Hypertension

The Veteran has submitted evidence of a current diagnosis of hypertension. See June 2017 Private Treatment Records, p. 4.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Veteran had consistent elevated blood pressure readings while in service: 136/80, 131/76, 126/86, 138/76, 136/88 and 130/88. See November 2013 VA Treatment Records, pp. 1, 3, 4, 8, 10, 13.  Further, the Veteran noted that he did not have a problem with high blood pressure prior to service. May 2017 Hearing Transcript, p. 8.  Thus, the evidence demonstrates that the Veteran had an in-service incurrence, and the second element of service connection is established. See Holton, 557 F.3d at 1366.

With regard to nexus, the Veteran's private physician submitted a positive nexus opinion. See June 2017 Private Treatment Records, p. 4.  In support of his positive nexus opinion, the physician noted the Veteran's in-service history of elevated blood pressure readings and a consistent record of hypertension in civilian treatment records.  As there is no medical evidence to the contrary, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his military service.  Reasonable doubt will be resolved in the Veteran's favor, and the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366; see also 38 U.S.C. §5107; Gilbert, supra; 38 C.F.R. § 3.102.  Thus, service connection for hypertension is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

The Veteran submitted a June 2017 letter from his private physician in support of his service connection claims for his right and left ankle conditions.  The Veteran's private physician, B.A., indicated that the Veteran was being treated with nonsteroidal medications for "arthritic joint pain."  The Veteran did not submit any private treatment records for his ankle conditions.  Moreover, on examination, the Veteran was not found to have any present ankle disabilities. See December 2012 VA Examination, pp. 37, 40.  On remand, the AOJ should attempt to obtain any private treatment records that pertain to the Veteran's right and left ankle conditions, including any treatment records from B.A.  The Veteran should also be afforded a new VA examination in order to ascertain the nature and etiology of his right and left ankle conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records and associate them with the claims file or virtual record.

2. Provide the Veteran with the appropriate notification and release forms needed to obtain private treatment records from B.A.  Document all efforts to obtain the records from B.A. and, if such efforts are unsuccessful, provide the Veteran with an opportunity to secure and submit the records. 

3. After all outstanding records have been associated with the claims file, obtain a medical opinion addressing the nature and etiology of the Veteran's right and left ankle disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability was incurred in, or caused by, his active duty service.  In addressing this question, the examiner should specifically discuss the Veteran's July 1969 incident in which he sprained his right ankle; the Veteran's documented complaints of persistent pain and occasional swelling; and, the Veteran's private physician's characterization of arthritic joint pain. See March 2012 Service Treatment Records, p. 73; May 2017 Hearing Testimony, p. 17; June 2017 Private Treatment Records. 

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle disability was incurred in, or caused by, his active duty service.  In addressing this question, the examiner should specifically discuss the Veteran's June 1972 incident in which he suffered a talo-calcaneal dislocation in his left ankle; the Veteran's documented complaints of persistent pain, occasional swelling and difficulty walking on the ankle; and, the Veteran's private physician's characterization of arthritic joint pain. See March 2012 Service Treatment Records, p. 29; May 2017 Hearing Testimony, p. 20; June 2017 Private Treatment Records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


